SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
*99Petitioner Robert Lind appeals from a judgment entered on March 19, 2001, in the United States District Court for the Southern District of New York denying Lind’s petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. The petition seeks review of a 1984 judgment of the Supreme Court of the State of New York, New York County, convicting petitioner, after a jury trial, of attempted murder in the first degree, three counts of attempted murder in the second degree, and two counts of criminal use of a firearm in the first degree.
For substantially the reasons stated in Judge Patterson’s careful and thorough Opinion and Order of March 15, 2001 and Judgment of March 19, 2001, the judgment of the District Court is AFFIRMED.